Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 12, 2021

                                        No. 04-21-00162-CV

                                          Jordan GUNTER,
                                              Appellant

                                                  v.

                                CARROLL & HINOJOSA PLLC,
                                        Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-07466
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                           ORDER
         On June 3, 2021, we ordered appellant to provide written proof to this court within ten
days of the date of the order that he had requested the reporter’s record and that he had paid the
reporter’s fee or was entitled to appeal without paying the reporter’s fee. We further ordered
that, if appellant failed to respond to our order, his brief would be due within thirty days of the
date of the order and we would consider only those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Appellant did
not respond to our order, and appellant has not filed a brief. Appellant is therefore ORDERED
to file, within fifteen days of the date of this order, his brief and a written response reasonably
explaining: (1) his failure to timely file a brief, and (2) why appellee is not significantly injured
by appellant’s failure to timely file a brief. If appellant fails to timely file a brief and the written
response, we will dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a
court order).


                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court